Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 1 of 16          PageID #: 202




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  DONNA JOYCE BURTON, individually CIVIL NO. 20-00208 JAO-RT
  and as Personal Representative of the
  ESTATE OF VINCENT TRAVIS              ORDER GRANTING DEFENDANTS
  BURTON, Deceased,                     COUNTY OF HAWAI‘I, HAWAI‘I
                                        COUNTY POLICE DEPARTMENT,
              Plaintiffs,               LUKE WATKINS, PAUL T.
                                        ISOTANI, AND LANDON
          vs.                           TAKENISHI’S MOTION TO
                                        DISMISS
  CITY AND COUNTY OF HAWAII,
  et al.,

               Defendants.


   ORDER GRANTING DEFENDANTS COUNTY OF HAWAI‘I, HAWAI‘I
  COUNTY POLICE DEPARTMENT, LUKE WATKINS, PAUL T. ISOTANI,
         AND LANDON TAKENISHI’S MOTION TO DISMISS

        This action concerns injuries sustained by Vincent Travis Burton

  (“Vincent”) during his arrest that allegedly caused his death. Defendants County

  of Hawai‘i (“the County”),1 Hawai‘i County Police Department (“HPD”), Luke

  Watkins (“Watkins”), Paul T. Isotani (“Isotani”), and Landon Takenishi

  (“Takenishi”) (collectively, “Defendants”) move to dismiss (1) the claims against




  1
    Plaintiffs Estate of Vincent Travis Burton and Donna Joyce Burton (“Donna”)
  (collectively, “Plaintiffs”) erroneously refer to the County as the City and County
  of Hawai‘i.
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 2 of 16            PageID #: 203




  Watkins, Isotani, and Takenishi in their official capacities; (2) the claims against

  HPD and the Honoka‘a Police Station;2 and (3) state law claims against the

  County. The Court elects to decide this matter without a hearing pursuant to Local

  Rule 7.1(c). For the following reasons, the Court GRANTS Defendants’ Motion to

  Dismiss.

                                    BACKGROUND

  I.    Factual History3

        As alleged in the Complaint, on May 4, 2018, while test driving a friend’s

  vehicle, Plaintiffs pulled over behind and approached a subsidized police vehicle,

  believing it belonged to a longtime friend and police officer. Compl. ¶¶ 19–20.



  2
    Plaintiffs do not name Honoka‘a Police Station*—which they misspell as
  “Honakaa”—in the caption of the Complaint but list it as a Defendant within the
  Complaint. Plaintiffs also identify the State of Hawai‘i as a Defendant in the
  Complaint without naming it in the caption. Plaintiffs incorrectly allege that the
  State “is responsible for the operation and administration of the Honakaʻa Police
  Department, the District of Hamakua, Hilo Police Department, and the Hawaii
  County Police Department.” Compl. ¶ 16. Plaintiffs have not filed returns of
  service for the Honoka‘a Police Station or the State.

  *Plaintiffs appear to use “Honakaʻa Police Station” and “Honakaʻa Police
  Department” interchangeably. See e.g., Compl. ¶¶ 13, 97, 145–57, 159–65, 172–
  81.
  3
   Although this case concerns the same incident as Lerette v. City & County of
  Hawaii, Civil No. 20-00202 JAO-RT, material facts presented in the complaints
  differ significantly.


                                            2
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 3 of 16              PageID #: 204




  The officer informed Vincent that his friend retired and ordered Vincent to return

  to his vehicle. Id. ¶ 21. Vincent complied then left. Id. ¶ 22. Plaintiffs

  encountered the same officer at a gas station approximately thirty minutes later.

  Id. ¶ 24. As Donna pumped gas, the officer approached her and asked for

  identification. Id. ¶ 26. The officer proceeded to look for Vincent, who was using

  the restroom. Id. ¶¶ 25, 28. In the meantime, Vincent returned to the vehicle and

  Plaintiffs departed from the gas station. Id. ¶ 29. When Plaintiffs drove away, the

  officer chased after them and swung a billy club, hitting the passenger window. Id.

  ¶ 31.

          The officer followed Plaintiffs for 20 miles to Honoka‘a town. Id. at ¶ 34.

  Plaintiffs never heard a command to stop the vehicle or to pull over. Id. ¶ 35.

  Unsure of the officer’s intentions, Plaintiffs attempted to lose him in Honoka‘a

  town. Id. ¶ 37. The officer, accompanied by two other police vehicles and three

  additional officers, stopped them at a dead-end road. Id. ¶ 38.

          Watkins, Isotani, Takenishi, and another officer approached Plaintiffs in the

  vehicle and one of them pulled Vincent out of the vehicle then administered a field

  sobriety test and handcuffed Vincent. Id. ¶¶ 41, 43–45. The officers informed

  Vincent that he was under arrest and charged with a DUI; operating a motor

  vehicle with a suspended license; and failing to obtain proper insurance,

  registration, and a safety check. Id. ¶ 46.


                                                3
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 4 of 16         PageID #: 205




        Donna was asked to exit the vehicle and instructed to stand away from the

  scene. Id. ¶ 47. Out of Donna’s view, the officers forced Vincent to the ground

  and repeatedly kicked and stomped Vincent in his abdomen, only stopping once

  Vincent asked Donna to film what was happening. Id. ¶¶ 53–54, 58–59. They

  then loaded Vincent into a police vehicle. Id. ¶ 60. During police transport from

  the Hamakua Station to the Hilo District, Vincent was taken to the emergency

  room.4 Id. ¶ 75. Following his diagnosis at Hilo Hospital, Vincent was returned to

  police custody and transported to the Hilo County Correctional Center, where he

  remained in a holding cell for approximately four days. Id. ¶¶ 77–78. On May 8,

  2018, Vincent was released on bail. Id. ¶ 82.

        On the morning of May 11, 2018, Vincent vomited profusely and coughed

  up blood. Id. ¶ 83. He was transported by ambulance to Hilo Medical Center,

  where staff diagnosed him with numerous conditions and performed multiple

  procedures on him over the next week. Id. ¶¶ 85, 90–93. Vincent passed away on

  May 20, 2018. Id. ¶ 94.




  4
    When she returned home the next day, Donna learned through voicemail—her
  cell phone was at home—that Vincent had been at Hilo Hospital with broken ribs
  and a concussion. Compl. ¶¶ 73–74.

                                           4
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 5 of 16           PageID #: 206




  II.    Procedural History

         Plaintiffs commenced this action on May 4, 2020, asserting the following

  claims: Count I – wrongful death; Count II – 42 U.S.C. § 1983 – violation of the

  Fourth, Fifth, and Fourteenth Amendments of the Constitution and the Hawai‘i

  Constitution;5 Count III – assault and battery; Count IV – excessive force; Count

  V – intentional infliction of emotional distress; Count VI – negligence; Count VII

  – negligent infliction of emotional distress; Count VIII – gross negligence; Count

  IX – negligence in training and failure to adequately supervise against Honoka‘a

  Police Station and the County; Count X – loss of love, support, and/or consortium;

  Count XI – intentional injury to a bystander; Count XII – negligent injury to a

  bystander; Count XIII – survivor’s action; Count XIV – municipal liability; and

  Count XV – respondeat superior and/or vicarious liability. Plaintiffs pray for

  monetary damages, expenses, costs of suit, and attorneys’ fees. Compl. ¶¶ 183–

  185.

         Defendants filed the present Motion on June 22, 2020. ECF No. 16.




  5
     Violations of the Hawai‘i Constitution are not § 1983 claims. “Section 1983 . . .
  is . . . a vehicle by which plaintiffs can bring federal constitutional and statutory
  challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
  1063, 1067 (9th Cir. 2006) (emphasis added) (citation omitted).

                                            5
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 6 of 16               PageID #: 207




                                   LEGAL STANDARD

         Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) authorizes dismissal of a

  complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

  Civ. P. 12(b)(6). On a Rule 12(b)(6) motion to dismiss, “the court accepts the facts

  alleged in the complaint as true,” and “[d]ismissal can be based on the lack of a

  cognizable legal theory or the absence of sufficient facts alleged.” UMG

  Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir.

  2013) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

  1988)) (alteration in original). However, conclusory allegations of law,

  unwarranted deductions of fact, and unreasonable inferences are insufficient to

  defeat a motion to dismiss. See Sprewell v. Golden State Warriors, 266 F.3d 979,

  988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd.

  of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (citation omitted).

  Furthermore, the court need not accept as true allegations that contradict matters

  properly subject to judicial notice. See Sprewell, 266 F.3d at 988.

         “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the


                                              6
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 7 of 16              PageID #: 208




  defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

  556). The tenet that the court must accept as true all of the allegations contained in

  the complaint does not apply to legal conclusions. See id. As such, “[t]hreadbare

  recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

  well-pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

  is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

  original). If dismissal is ordered, the plaintiff should be granted leave to amend

  unless it is clear that the claims could not be saved by amendment. See Swartz v.

  KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

        “A statute-of-limitations defense, if ‘apparent from the face of the

  complaint,’ may properly be raised in a motion to dismiss.” Seven Arts Filmed

  Ent. Ltd. v. Content Media Corp., 733 F.3d 1251, 1254 (9th Cir. 2013) (citation

  omitted); Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013)

  (“When an affirmative defense is obvious on the face of a complaint, . . . a

  defendant can raise that defense in a motion to dismiss.” (citation omitted)).

  “[U]nless it appears beyond doubt that the plaintiff can prove no set of facts that

  would establish the timeliness of the claim,” however, a court cannot dismiss a




                                              7
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 8 of 16            PageID #: 209




  complaint. Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th Cir.

  1995) (citation omitted).

                                     DISCUSSION

        Defendants seek to dismiss: (1) claims against Watkins, Isotani, and

  Takenishi in their official capacities because their claims are derivative of those

  brought against the County; (2) claims against HPD and the Honoka‘a Police

  Station because, as branches of the County, they are not separate entities that can

  be sued; and (3) state law claims6 against the County because they are barred by

  Hawaiʻi County Charter (“HCC”) § 13-18 and/or Hawai‘i Revised Statutes

  (“HRS”) § 46-72. Plaintiffs concede the first two arguments7 but refute the

  application of HCC § 13-18 or HRS § 46-72 to bar their state law claims. The

  Court disregards Plaintiffs’ arguments concerning municipal liability and


  6
   Defendants specifically ask to dismiss Counts I, III, IV, V, VI, VII, VIII, IX, X,
  XI, XII, XV. ECF No. 16-1 at 6.
  7
     See ECF No. 24 at 6 (“Plaintiffs agree that the Hawai‘i Police Department is a
  division of the County of Hawaii and that the County of Hawaii is the proper
  municipal Defendant. Similarly, Plaintiffs agree that police officers Watkins,
  Isotani, and Takenishi were sued in their official capacities and that the suit is
  derivative of the claims against the County of Hawai‘i.”). Given Plaintiffs’
  concessions, their refusal to withdraw these claims during the Local Rule 7.8 pre-
  filing conference is concerning. The purpose of the conference is to dispense of
  motions and/or to limit the scope of issues presented to the Court. Plaintiffs’
  failure to acknowledge obvious deficiencies in the Complaint during the
  conference caused needless expenditure of time, resources, and expenses.
  Notwithstanding their concessions, Plaintiffs inexplicably ask the Court to deny the
  Motion in its entirety. Id. at 14.
                                            8
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 9 of 16              PageID #: 210




  individual capacity claims against the Officer Defendants, as these issues are not

  the subject of the Motion.

  I.    Official Capacity Claims against the Officer Defendants

        Defendants argue that the official capacity claims against the Officer

  Defendants should be dismissed because they are derivative of the claims against

  the County. “Since official-capacity suits generally represent only another way of

  pleading an action against an entity of which an officer is an agent,” Monell v.

  Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690 n.55 (1978), such suits should

  “be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166

  (1985) (citation omitted). “It is not a suit against the official personally, for the

  real party in interest is the entity.” Id. Accordingly, the Court DISMISSES the

  claims against Watkins, Isotani, and Takenishi in their official capacities with

  prejudice. See Park v. City & County of Honolulu, 292 F. Supp. 3d 1080, 1090 (D.

  Haw. 2018) (dismissing with prejudice official capacity claims against the

  individual officer defendants).

  II.   Claims against HPD and Honoka‘a Police Station

        Defendants contend that the claims against the HPD and Honokaʻa Police

  Station should be dismissed because as divisions of the County, these entities are

  not separately subject to suit. Whether or not a local law enforcement agency is a

  separate suable entity depends on state law. See Silva v. San Pablo Police Dep’t,


                                              9
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 10 of 16            PageID #: 211




  805 F. App’x 482, 484 (9th Cir. 2020) (citations omitted); Fed. R. Civ. P. 17(b)(3)

  (for parties other than individuals or corporations, the capacity to be sued is

  determined “by the law of the state where the court is located”). Pursuant to HCC

  § 7-2.6, HPD is “under the general supervision and control of the mayor, through

  the managing director.” HCC § 7-2.6; see also Young v. Hawaii, 548 F. Supp. 2d

  1151, 1165 (D. Haw. 2008) (“Different departments within the County [of

  Hawai‘i] are not considered separate legal entities.”), overruled on other grounds

  by Dist. of Columbia v. Heller, 554 U.S. 570 (2008). Because HPD, and Honoka‘a

  Police Station as its sub-entity, are non-jural entities, the Court DISMISSES the

  claims against them WITH PREJUDICE. See Gomes v. County of Kauai, Civ. No.

  20-00189 JMS-WRP, 2020 WL 5097835, at *5 (D. Haw. Aug. 26, 2020)

  (dismissing with prejudice the claims against the Kauai Police Department and

  Kauai Police Commission because they are not separate legal entities from the

  County of Kauai); Reno v. Nielson, 424 F. Supp. 3d 1045, 1054 (D. Haw. 2019)

  (dismissing the Honolulu Police Department because it “is a division of the City

  and not separately subject to suit” (citations omitted)).

        To the extent Plaintiffs assert claims against the State based on its purported

  responsibility for the operation and administration of HPD and the Honoka‘a

  Police Station, those claims are also DISMISSED WITH PREJUDICE. There is

  no dispute that the mayor, through the managing director, supervises HPD, so it is


                                            10
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 11 of 16            PageID #: 212




  unclear why Plaintiffs are attributing the alleged acts of County entities to the

  State.

           Even if the State exercised authority over HPD and the Honoka‘a Police

  Station, Plaintiffs’ claims against the State are barred by the Eleventh Amendment.

  The Court may raise this issue sua sponte because sovereign immunity limits the

  jurisdiction of federal courts. See In re Jackson, 184 F.3d 1046, 1048 (9th Cir.

  1999). “The Eleventh Amendment shields unconsenting states from suits in

  federal court,” K.W. ex rel. D.W. v. Armstrong, 789 F.3d 962, 974 (9th Cir. 2015)

  (citing Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996)), and bars

  individuals from bringing lawsuits against a state or an instrumentality of a state

  for monetary damages or other retrospective relief. See Ariz. Students’ Ass’n v.

  Ariz. Bd. of Regents, 824 F.3d 858, 865 (9th Cir. 2016). Because Plaintiffs seek

  damages against the State, see Compl. ¶ 16, those claims must be dismissed with

  prejudice.

  III.     Compliance with HCC § 13-18 and HRS § 46-72

           Defendants lastly move to dismiss Counts I, III, IV, V, VI, VII, VIII, IX, X,

  XI, XII, and XV against the County because Plaintiffs failed to comply with HCC

  § 13-18 and/or HRS § 46-72. Plaintiffs counter that (1) federal law applies

  because federal question is the basis for jurisdiction and they properly filed the

  Complaint pursuant to FRCP 4 and satisfied the notice provisions by serving


                                             11
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 12 of 16                PageID #: 213




  Defendants within FRCP 4(m)’s 90-day “statute of limitations” and (2) assuming

  that state law applies, written notice should be given liberal construction. ECF No.

  24 at 12–13.

         Plaintiffs argue that the summons as to all Defendants was issued pursuant

  to FRCP 4(e), 4(i), or 4(j) and that they timely served Defendants less than one

  month later. None of these provisions govern the issuance of summonses. They

  concern service on individuals; the United States, its agencies, corporations,

  officers, or employees; and foreign, state, or local governments, respectively. In

  any event, the Court’s issuance of a summons has no bearing on compliance with

  HCC § 13-18 or HRS § 46-72, which governs notice requirements for state law

  claims against the County.8 Neither does compliance with the 90-day service

  window prescribed by FRCP 4(m)—incorrectly referenced as a statute of

  limitations by Plaintiffs—satisfy HCC § 13-18 or HRS § 46-72.

         HCC § 13-18 provides:

                       No action shall be maintained for the recovery of damages
                 for any injury to persons or property by reason of negligence or
                 other act of any official or employee of the county unless a
                 written statement stating fully when, where and how the injuries
                 occurred, the apparent extent thereof and the tentative amount


  8
    HRS § 46-72 operates as a statute of limitations. See Silva v. City & County of
  Honolulu, 115 Hawai‘i 1, 10–11, 165 P.3d 247, 256–57 (2007) (“[W]hile the
  notice requirement set forth in HRS § 46-72 may appear to be a mere ‘condition
  precedent to liability,’ it ‘operates, in reality, as a statute of limitations.’” (citations
  omitted)).
                                              12
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 13 of 16           PageID #: 214




               claimed therefor shall have been filed with the county clerk
               within two years after the date the injury was sustained.

  HCC § 13-18. HRS § 46-72 provides:

               Before the county shall be liable for damages to any person for
               injuries to person or property received upon any of the streets,
               avenues, alleys, sidewalks, or other public places of the county,
               or on account of any negligence of any official or employee of
               the county, the person injured, or the owner or person entitled to
               the possession, occupation, or use of the property injured, or
               someone on the person’s behalf, within two years after the
               injuries accrued shall give the individual identified in the
               respective county’s charter, or if none is specified, the
               chairperson of the council of the county or the clerk of the county
               in which the injuries occurred, notice in writing of the injuries
               and the specific damages resulting, stating fully when, where,
               and how the injuries or damage occurred, the extent of the
               injuries or damages, and the amount claimed.

  HRS § 46-72. Jon Henricks, Hawai‘i County Clerk, attests that Plaintiffs did not

  file any written claims. ECF No. 16-2 (Henricks Decl.) ¶ 4. And by arguing that

  they satisfied the notice requirements when they effectuated service, Plaintiffs

  effectively concede that they have not provided the requisite written notice to the

  county clerk.

        When a plaintiff fails to provide any written notice prior to serving the

  complaint and summons, state law claims may not proceed against the County.

  See Nakamoto v. County of Hawaiʻi, CIVIL NO. 18-00097 DKW-KJM, 2018 WL

  2750224, at *3 (D. Haw. June 7, 2018) (dismissing as untimely state law claims for

  failure to comply with HRS § 46-72 and concluding that “[e]ven if Nakamoto’s


                                           13
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 14 of 16             PageID #: 215




  Complaint was sufficient written notice under Section 46-72, she did not serve a

  copy of the Complaint on the County until February 27, 2018—after the statute of

  limitations expired”); Harris v. County of Hawaii, CIVIL NO. 17-00449 RLP,

  2017 WL 5163231, at *2 (D. Haw. Nov. 7, 2017) (dismissing state law claims for

  failure to comply with HRS § 46-72—the plaintiff failed to provide written notice

  to the county clerk within two years and even if the complaint was sufficient

  notice, it was served after the expiration of the statute of limitations); Kaulia v.

  Cty. of Maui, Dep’t of Pub. Works & Waste Mgmt., 504 F. Supp. 2d 969, 997–98

  (D. Haw. 2007) (deeming time-barred the plaintiff’s state law claims because he

  never provided written notice to the Maui County Clerk).

        In an effort to avoid the strictures of HCC § 13-18 and HRS § 46-72,

  Plaintiffs rely on Surnow v. Buddemeyer, 379 F. Supp. 3d 1086 (D. Haw. 2019), to

  support a liberal construction of the written notice requirement. Unlike this case,

  the plaintiffs in Surnow, through counsel, sent a letter to the Captain of HPD and to

  the Hawaii County Office of Corporation Counsel ten days after the deceased

  plaintiff’s death. Id. at 1091. The court held that the letter provided sufficient

  notice to the County pursuant to HCC § 13-18 and HRS § 46-72, and it

  distinguished between the sufficiency of written notices and an absence of written

  notice prior to service. See id. at 1092 & n.2 (recognizing that “an absolute failure

  to file any written notice with the county does not permit a claim to proceed and is


                                             14
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 15 of 16             PageID #: 216




  distinguishable from cases where there is a question as to the sufficiency of the

  written notice” (citing Oakley v. State, 54 Haw. 210, 217, 505 P.2d 1182, 1186

  (1973)); Oakley, 54 Haw. at 217, 505 P.2d at 1186 (“It is our opinion that

  whenever, under the statute in question, a person files a written notice of claim, as

  contrasted with an absolute failure to file any written notice of claim, the issue is

  not a question of non-compliance but a question of sufficiency of compliance

  under all the circumstances of the case.”).

        Because Plaintiffs never provided written notice to the county clerk, their

  state law claims against the County are time barred. Even if the Complaint

  constituted written notice, Plaintiffs did not effect service until June 1, 2020, after

  the expiration of the two-year statute of limitations. Therefore, the Court

  DISMISSES Counts I, III, IV, V, VI, VII, VIII, IX, X, XI, XII, and XV against the

  County.

                                     CONCLUSION

        For the reasons stated herein, the Court GRANTS Defendants’ Motion to

  Dismiss. ECF No. 16. The following claims are dismissed with prejudice:

     (1) Official capacity claims against Watkins, Isotani, and Takenishi;

     (2) Claims against HPD and Honoka‘a Police Station;

     (3) Claims against the State; and




                                             15
Case 1:20-cv-00208-JAO-RT Document 29 Filed 09/24/20 Page 16 of 16                   PageID #: 217




     (4) State law claims—Counts I, III, IV, V, VI, VII, VIII, IX, X, XI, XII, and

         XV—against the County.

  The federal claims against the County and the individual capacity claims against

  Watkins, Isotani, and Takenishi remain.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, September 24, 2020.




  CIVIL NO. 20-00208 JAO-RT; Burton v. City & County of Hawaii, et al.; ORDER GRANTING DEFENDANTS
  COUNTY OF HAWAI‘I, HAWAI‘I COUNTY POLICE DEPARTMENT, LUKE WATKINS, PAUL T. ISOTANI,
  AND LANDON TAKENISHI’S MOTION TO DISMISS

                                                16
